DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 9 and 10 recites the limitation "”in response to the second information being the image or voice".  There is insufficient antecedent basis for the limitation “the voice” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al (US 20090006344) in view of Sreedhara (US 20190102480).
Regarding claim 1, Platt discloses an information processing apparatus comprising: 
a processor configured to (Fig. 22 processing unit 2204): 
receive information input by a user in an interactive form through a input interface (¶42 at 200, a partial query input is received. This can be by a user beginning to type characters into a field of a search interface; ¶60 a partial query input is received in any single or combination of forms such as text, speech utterances, audio, graffiti strokes, for example); and 
select a first service for analyzing contents of natural language as a transmission destination of the information in a case where the information from the user is input in natural language (¶47-48 A natural language processing component 418 facilitates analysis and processing of natural language input streams) and select a second service as an analysis destination of the received information in a case where the information from the user is input as an image or a sound (¶47-48 An image component 414 can also be utilized to receive images (still images and video frames to snippets) as inputs for analysis and processing to obtain information that can be used in a query process; spoken natural language terms and/or phrases as analyzed and processed by the voice recognition component 410).
Platt fails to specifically teach wherein the information input by the user includes a first information and a second information subsequent to the first information, in response to a plurality of candidates are notified according to a result of an analysis by the second service, present the plurality of candidates in an order from high probability to low probability on a display, in response to the reception of the first information, the processor is configured to transmit the first information to the first service to analyze a meaning of the first information, and receive an inquiry corresponding to the first information from the first service to inquire the second information from the user, wherein, in response to the second information being the image or voice, the processor is configured to transmit the second information to the second service, and receive the plurality of candidates from the second service each corresponds to different scenarios reflected by the second information.
Sreedhara teaches wherein the information input by the user includes a first information and a second information subsequent to the first information (¶3 the media guidance application may receive a first voice query from a user, wherein the user corresponds to a user profile; The media guidance application may then receive a second voice query from the user);
in response to a plurality of candidates are notified according to a result of an analysis by the second service, present the plurality of candidates in an order from high probability to low probability on a display (¶45 the media guidance application may rank search results based on how well different interpretations of a voice query match different language models; The media guidance application may then generate for display a first search result for the first text query and a second search result for the second text query, wherein the first search result and the second search result are ordered according to the first composite ranking and the second composite ranking, respectively. Thus, the media guidance application provides search results rank based on how well different textual interpretations of a voice query match different language models, not simply how popular a given search result is in each language.);
wherein, in response to the reception of the first information, the processor is configured to transmit the first information to the first service to analyze a meaning of the first information (¶6  media guidance application may apply a first language model, based on the user profile, to the first voice query to identify a first plurality of search results based on the first voice query, wherein the first language model corresponds to a first language), and receive an inquiry corresponding to the first information from the first service to inquire the second information from the user (¶12 the media guidance application may update the user profile after receiving a user confirmation to apply the second language model to searches, wherein a prompt for receiving the user confirmation is generated for display ), 
wherein, in response to the second information being the image or voice, the processor is configured to transmit the second information to the second service (¶9-10 update the user profile to apply a second language model to searches, wherein the second language model corresponds to the second language. For example, in response to determining that the second search result corresponds to Hindi, the media guidance application may update the user profile to perform searches in both English and Hindi; now that the user profile has been updated with a first and second language model, the application can analyze an additional voice query under the new language preferences), and receive the plurality of candidates from the second service each corresponds to different scenarios reflected by the second information (¶11 media guidance application may generate for display, on the display device, the second plurality of search results).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a wherein the information input by the user includes a first information and a second information subsequent to the first information, in response to a plurality of candidates are notified according to a result of an analysis by the second service, present the plurality of candidates in an order from high probability to low probability on a display, in response to the reception of the first information, the processor is configured to transmit the first information to the first service to analyze a meaning of the first information, and receive an inquiry corresponding to the first information from the first service to inquire the second information from the user, wherein, in response to the second information being the image or voice, the processor is configured to transmit the second information to the second service, and receive the plurality of candidates from the second service each corresponds to different scenarios reflected by the second information from Sreedhara into the method as disclosed by Platt. The motivation for doing this is to improve systems and methods for a media guidance application that generates results for search queries.

Regarding claim 2, the combination of Platt and Sreedhara discloses the information processing apparatus according to claim 1, where the processor is further configured to present a result of an analysis by the second service to the user (Platt ¶61 At 610, once the aliased query is determined, it can be presented as a completed query to the user, and then automatically executed to return search results, as indicated at 612).

Regarding claim 4, the combination of Platt and Sreedhara discloses the information processing apparatus according to claim 1, where the processor is further configured to present a result of an analysis by the second service to the user based on a history of interaction (Platt ¶6 based on historical information about search habits and search content of a user, as the user is typing in a search query, the system automatically and dynamically completes the query formation; ¶78 Preferences information 1426 related to user preferences, default application preferences, etc., can also be stored, as well as combination associations information 1428 related to multiple input types (e.g., songs having both words and audio, voice input and text input, . . . ), and natural language information 1430 associated with natural language input structures and terms, phrases, etc. Historical information 1432 can be stored related to any data that has been gathered in the past, as well as inferencing data 1434 associated with information derived from classifier inference analysis and processing, threshold data 1436 related to setting and processing thresholds for measuring the qualitative aspects of at least the inferencing process).

Regarding claim 5, the combination of Platt and Sreedhara discloses the information processing apparatus according to claim 4, wherein in a case where a plurality of candidates are notified as the result of the analysis, the processor is further configured to determine a candidate to be presented to the user based on the history of interaction (Platt ¶6 & ¶78 based on historical information about search habits and search content of a user, as the user is typing in a search query, the system automatically and dynamically completes the query formation).

Regarding claim(s) 9 (drawn to a CRM):               
The rejection/proposed combination of Platt and Sreedhara, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 9 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 9. See further Platt ¶102.

Regarding claim(s) 10 (drawn to an apparatus):               
The rejection/proposed combination of Platt and Sreedhara, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the apparatus of claim(s) 10 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 10.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Platt and Sreedhara as applied to claim 1 and 5 above, and further in view of Gruenstein et al (US 20150279354).
Regarding claim 6, the combination of Platt and Sreedhara discloses the information processing apparatus according to claim 5, but fails to teach wherein the processor is further configured to proceed with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high.
Gruenstein teaches wherein the processor is further configured to proceed with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high (¶23 the selected recognition candidate corresponds to the candidate with the highest confidence value; ¶42 In FIG. 4C an example is depicted wherein the search results 440 for the above-noted quick-match are immediately presented for the user without confirmation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is further configured to proceed with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high from Gruenstein into the apparatus as disclosed by the combination of Platt and Sreedhara. The motivation for doing this is to improve user experience.

Regarding claim 7, the combination of Platt and Sreedhara discloses the information processing apparatus according to claim 1, but fail to teach wherein a result of an analysis by the second service is not presented to the user.
Gruenstein teaches wherein a result of an analysis by the second service is not presented to the user (¶23 the selected recognition candidate corresponds to the candidate with the highest confidence value; ¶42 In FIG. 4C an example is depicted wherein the search results 440 for the above-noted quick-match are immediately presented for the user without confirmation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a result of an analysis by the second service is not presented to the user from Gruenstein into the apparatus as disclosed by the combination of Platt and Sreedhara. The motivation for doing this is to improve user experience.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Platt, Sreedhara and Gruenstein as applied to claim 7 above, and further in view of Lu et al (US 20190384466 ).
Regarding claim 8, the combination of Platt, Sreedhara and Gruenstein discloses the information processing apparatus according to claim 7, but fails to teach wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress, and the result of the analysis by the first service and contents according to the scenario in progress are presented.
Lu teaches wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress (¶36 the media analyzer 115 can perform speech recognition on spoken utterances contained in the audio and generate corresponding text; ¶38 The comment analyzer 120 also can perform NLP and semantic analysis on both text contained in the comments and text generated by the speech recognition), and the result of the analysis by the first service and contents according to the scenario in progress are presented (¶45 the comment/navigation interface 145 can present in the user interface 110 the comments 155 with links to the segments (e.g., keyframes) of the media presentation 130 to which the comments pertain).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress, and the result of the analysis by the first service and contents according to the scenario in progress are presented from Lu into the apparatus as disclosed by the combination of Platt, Sreedhara and Gruenstein. The motivation for doing this is to improve the user's experience viewing the media presentation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669